internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no 4051-dollar_figure tam-122654-01 cc psi b8 director area small_business self-employed operating division taxpayer’s name taxpayer’s address taxpayer’s identification no years involved no conference held issue is the fabrication of semitrailer bodies under the circumstances described below the manufacture of a new body for purposes of the tax imposed by sec_4051 of the internal_revenue_code and if so who is liable for the tax conclusion the fabrication of semitrailer bodies under the circumstances described below is the manufacture of a new body for purposes of the tax imposed by sec_4051 and taxpayer is liable for the tax facts taxpayer is a manufacturer of truck semitrailers a semitrailer consists of a semitrailer body installed on a semitrailer chassis each of which is a separately taxed article a customer delivered to taxpayer a large number of used unitized monocoque constructed semitrailers for taxpayer to perform the operations described below title to the semitrailer chassis remained with the customer while the operations were being performed and the serial numbers of the semitrailer chassis remained unchanged when the semitrailers were returned to the customer taxpayer performed certain restoration operations on the semitrailer chassis the taxability of the restored semitrailer chassis is not at issue in this technical_advice_memorandum contemporaneously taxpayer disassembled the semitrailer bodies and sold the non-aluminum components as scrap taxpayer transported the aluminum components to another company that cleaned melted and formed them into bars fabricated the bars into body components and then returned the new aluminum components to taxpayer taxpayer then constructed new semitrailer bodies using new components some of which were made from the aluminum that had been fabricated as described above taxpayer then installed the bodies on the semitrailer chassis and returned the completed semitrailers to the customer the cost to manufacture the semitrailer body described above would exceed percent of the retail price of a comparable new body this is because the operation described above is essentially the manufacture of a new body however the total cost to both manufacture the semitrailer body and restore the semitrailer chassis would not exceed percent of the retail price of a comparable new semitrailer both a body and a chassis law and analysis sec_4051 imposes a tax of percent on the first_retail_sale of the following enumerated articles a automobile truck chassis b automobile truck bodies c truck trailer and semitrailer chassis d truck trailer and semitrailer bodies and e tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer sec_4051 provides that the sale of a semitrailer shall be considered to be the sale of a semitrailer chassis and of a semitrailer body sec_4052 defines the term first_retail_sale as the first sale for a purpose other than resale or leasing in a long-term_lease after production manufacture or importation sec_4052 provides that in determining the price for purposes of sec_4051 there shall be excluded the value of any component if the component is furnished by the first_user of such article and the component has been used before such furnishing sec_4052 provides that an article described in sec_4051 shall not be treated as manufactured or produced solely by reason of repairs or modifications to the article including any modification which changes the transportation function of the article or restores a wrecked article to a functional condition if the cost of such repairs and modifications does not exceed percent of the retail price of a comparable new article this provision became effective date sec_48_0-2 of the manufacturers and retailers excise_tax regulations states that the term manufacturer includes a person who produces a taxable article from scrap salvage or junk material or from any new or raw material by processing manipulating or changing the form of an article or by combining or assembling two or more articles sec_48_0-2 states that under certain circumstances as where a person manufactures or produces a taxable article for another person who furnishes materials under an agreement whereby the person who furnished the materials retains title thereto and to the finished article the person for whom the taxable article is manufactured or produced and not the person who actually manufactures or produces it will be considered the manufacturer revrul_63_128 1963_2_cb_476 holds that where a company restores a customer-owned semitrailer to serviceable condition by completely dismantling the body and fabricating a body from new parts and materials a new body results that is taxable under sec_4061 the manufacturers tax predecessor to the sec_4051 retailers tax this conclusion is based on the fact that the old semitrailer body has lost its identity for purposes of the excise_tax the resultant new body is a different article for excise_tax purposes and is treated as a newly-manufactured semitrailer body that is taxable as an article discrete from the chassis even if used components from the discarded body are used revrul_91_27 1991_1_cb_192 considers the taxability of restoration of a highway tractor which is an article described in sec_4051 in situation a worn highway-type tractor is restored so that its useful_life is extended the revenue_ruling holds that because the cost of the restoration of the worn tractor did not exceed percent of the price of a comparable new vehicle no retailers excise_tax is imposed on the sale or use of the vehicle the revenue_ruling states that the irs adopts a percent safe_harbor for the repair or modification of used vehicles listed in sec_4051 of the code tractors and chassis and bodies for trucks trailers and semitrailers as indicated in revrul_63_128 if during the restoration of a semitrailer the body is dismantled and a new body is fabricated from new parts and materials a new taxable body results this conclusion is based on the fact that the old semitrailer body is discarded in its entirety and thus loses its identity for purposes of the excise_tax the resultant new body is a completely different article for excise_tax purposes and is treated as a newly manufactured semitrailer body that is taxable as an article discrete from the chassis taxpayer argues that revrul_63_128 does not apply to it because its operations constitute the restoration of a vehicle a semitrailer rather than the manufacture of a new body further because taxpayer is restoring vehicles the percent safe_harbor established by revrul_91_27 applies because the total cost of the operations for a semitrailer chassis and body i sec_75 percent or less of the total retail price of a comparable new semitrailer chassis and body we disagree with taxpayer the tax imposed by sec_4051 applies separately to articles that is to each semitrailer chassis and body similarly the safe_harbor contained in sec_4052 which applies to the periods at issue applies separately to each semitrailer chassis and each semitrailer body sec_4052 provides a safe_harbor for repairs or modifications to an article described in sec_4051 specifically it provides that an article listed in sec_4051 shall not be treated as manufactured or produced solely by reason of repairs or modifications to the article if the cost of such repairs and modification does not exceed percent of the retail price of a comparable new article because semitrailer chassis and semitrailer bodies are separately enumerated articles in sec_4051 the safe_harbor must be applied separately to each article under sec_4051 the sale of a semitrailer chassis and body is not the sale of a single article accordingly because the bodies at issue are new sec_4052 has no application to them and their sale to the customer is subject_to the tax imposed by sec_4051 revrul_91_27 addresses whether the restoration of a worn vehicle is subject_to tax under sec_4051 the revenue_ruling addresses the restoration of a worn tractor it holds that because the cost of the restoration of the worn tractor did not exceed percent of the price of a comparable new vehicle no retailers excise_tax is imposed on the sale or the use of the tractor the revenue_ruling which was issued in before the enactment of sec_4052 states that the irs adopts a percent safe_harbor for the repair or modification of used vehicles listed in sec_4051 of the code tractors and chassis and bodies for trucks trailers and semitrailers under sec_4051 a tractor is a discretely taxed article that unlike trucks trailers or semitrailers is not comprised of a chassis and a body compare with sec_4051 which provides that semitrailer chassis and bodies are separate articles thus the statement in the revenue_ruling that the percent safe_harbor applies to vehicles was appropriate with regard to the tractor at issue however the use of the term vehicles should not be read to suggest that a safe_harbor applies to a chassis and body collectively as a single vehicle where the vehicle involved is not a tractor in this respect the explanatory parenthetical in revrul_91_27 that immediately follows vehicle lists tractors chassis and bodies as the articles to which the revenue_ruling applies any other interpretation would be inconsistent with sec_4051 accordingly if a new body is installed on a used chassis the discarded body is not repaired or modified at all and revrul_91_27 does not apply to the new body moreover to the extent that revrul_91_27 might be interpreted as suggesting that a safe_harbor applies to a chassis and body collectively as a single vehicle such an interpretation would be inconsistent with the change in law providing for a safe_harbor applicable to articles sec_4052 for the periods at issue thus taxpayer’s fabrication of semitrailer bodies is the manufacture of new bodies sales of which are subject_to the tax imposed by sec_4051 under sec_48_0-2 and ii if taxpayer had repaired or restored its customers’ semitrailer bodies any_tax consequences resulting from the repair or restoration would be those of the customers however here the old semitrailer bodies were discarded and taxpayer manufactured new bodies therefore taxpayer and not its customer is liable for the tax resulting from the manufacture and sale of the bodies caveat a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 provides that it may not be used or cited as precedent
